UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7392


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL RAY BUIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:08-cr-00964-TLW-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Ray Buie, Appellant Pro Se.      Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel       Ray    Buie   appeals       the     district      court’s       order

denying his motion for a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(2) (2012).                We conclude that the district court

properly   determined         that    Buie    was    ineligible          for    a   sentence

reduction because his sentencing range was determined by his

career   offender        designation,        rather       than     the    crack       cocaine

Guidelines.      See U.S. Sentencing Guidelines Manual (“USSG”) App.

C, Guideline 759 (2011) (defining “applicable guideline range”

as “the guideline range that corresponds to the offense level

and   criminal    history       category         determined      pursuant        to    [USSG]

§ 1B1.1(a),      which    is    determined         before    consideration            of   any

departure provision in the Guidelines Manual or any variance”);

United   States    v.     Munn,      595    F.3d    183,     187    (4th       Cir.   2010).

Accordingly, we affirm the district court’s order.                              We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the    materials       before       this    court     and

argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             2